Decision affirmed. This is an appeal by the respondent from a decision of the Land Court foreclosing the right of redemption from tax sales. The respondent argues only the failure to give certain requested rulings of law. Those requested rulings appear in the “decision.” The appeal, under G. L. (Ter. Ed.) c, 185, § 15, and c. 231, § 96, brings here nothing but the correctness in point of law of an “order decisive of the case” which is “founded upon matter of law apparent on the record.” The “record” does not include the action of the judge upon the requested rulings of law, even though shown by the “decision.” The case is fully covered by Harrington v. Anderson, ante, 187. The facts disclosed in the “decision” disclose no error.